ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Fluor Corporation                            )      ASBCA Nos. 58850, 59201
                                             )
Under Contract No. W52P1J-07-D-0008          )

APPEARANCES FOR THE APPELLANT:                      Gregory A. Smith, Esq.
                                                    John S. Pachter, Esq.
                                                    Daniel D. Rounds, Esq.
                                                     Smith Pachter Mc Whorter PLC
                                                     Tysons Comer, VA

                                                    Donald M. Yenovkian II, Esq.
                                                     Senior Counsel

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Arthur M. Taylor, Esq.
                                                     Deputy Chief Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute which is the subject of these appeals having been settled, the appeals
are hereby dismissed with prejudice.

      Dated: 14 September 2015


                                                 LYNDNT. O'SULLIVAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58850, 59201, Appeals of Fluor
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2